Citation Nr: 0321924	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  01-07 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
cicatrix of the left thigh and lateral surface of the left 
knee, with herniation of fascia and neuritis, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased disability evaluation for 
cicatrix of the right pectoral region, currently evaluated as 
10 percent disabling.

3.  Entitlement to an increased disability evaluation for 
cicatrix of the left arm and forearm, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from November 1942 to November 
1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis (RO), which denied the benefits sought on appeal.

The Board notes that the veteran's claims for increased 
disability evaluations for cicatrixes of the left thigh and 
knee, right pectoral region, and left arm and forearm were 
previously before the Board in November 2001.  At that time, 
the Board remanded the veteran's claim for additional 
development.  A VA examination was performed in May 2002.  
The case has now been returned to the Board for adjudication.


REMAND

The Board remanded these claims to the RO for additional 
development in November 2001.  However, the development that 
the Board requested was not undertaken to the extent 
necessary to decide equitably the veteran's claims.  As such, 
the Board must remand this claim to the RO for completion of 
all actions that were not taken in response to the prior 
Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(holding that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with remand 
orders).  

In November 2001, the Board remanded this case for the RO to 
undertake any development necessary for adequate adjudication 
of the veteran's claims, but it is unclear whether any 
efforts to obtain the requested medical evidence were 
undertaken prior to issuance of the June 2002 supplemental 
statement of the case.  In this regard, the Board observes 
that the November 2001 remand noted that the veteran reported 
receiving treatment from Michael Impey, D.O. and that a 
letter from Dr. Impey indicated that the veteran had received 
medical care from a VA medical center.  The Board requested 
that the RO obtain any medical records from Dr. Impey and the 
relevant VA medical center(s).  While the Board acknowledges 
that the RO sent the veteran a letter requesting the names, 
addresses, and dates of treatment from his medical providers, 
the Board points out that the veteran, in an April 2002 
statement, provided the names of several providers and some 
approximate dates of treatment.  Nonetheless, the RO did not 
attempt to obtain any additional authorizations necessary for 
release of the relevant medical treatment records, including 
possible VA medical records.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (because VA is deemed to have constructive 
knowledge of all VA records and such records are considered 
evidence of record at the time a decision is made).  See also 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of 
original jurisdiction's] failure to consider records which 
were in VA's possession at the time of the decision, although 
not actually before the AOJ, may constitute clear and 
unmistakable error....").  Accordingly, all private and VA 
medical records related to the veteran's cicatrixes of the 
left thigh and knee, right pectoral region, and left arm and 
forearm, from June 1999 to the present, should be associated 
with the veteran's claims file. 

Therefore, it is the Board's opinion that in order to give 
the appellant every consideration with respect to the current 
appeal and to ensure due process, further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  The RO should again contact the 
veteran and request him to provide the 
names and addresses of all health care 
providers who have treated him for his 
cicatrixes of the left thigh and knee, 
right pectoral region, and left arm and 
forearm.  The RO should, with 
specificity, explain to the veteran the 
importance and format of the VA Form 21-
4142, instructing him that he must 
complete one form for each medical 
provider, as well as instructing him on 
how to complete the form.  After securing 
any necessary authorization, the RO 
should obtain and associate with the 
claims file records of this treatment, 
including, but not limited to:  records 
from Dr. Michael Impey and the relevant 
VA medical center(s) for the period from 
June 1999 to the present. 

For private physicians for which the 
veteran has already provided dates and 
addresses (including Dr. Impey), the RO 
should enclose in its correspondence a 
prepared VA Form 21-4142 for the 
veteran's signature.

For VA medical records, the RO should 
request records from the St. Louis, 
Missouri VA medical center and associated 
clinics for June 1999 to the present.

2.  The RO should review the veteran's 
claim in light of all evidence associated 
with the claims file subsequent to the 
transfer of the claims file to the Board.  
If the benefits sought are not granted, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




